GARTH, Circuit Judge,
dissenting and concurring:
I dissent from the judgment of the majority, which judgment results in vacating the orders of the district court pertaining to Sub-chapters II and III of Chapter 11 of the Delaware law, and which judgment sustains the constitutionality of those subchapters. Even more so, I disagree with the majority’s analysis which departs from the instructions of Metromedia, Inc. v. San Diego, 453 U.S. 490, 101 S.Ct. 2882, 69 L.Ed.2d 800 (1981).
As to Subehapter I, I agree with my colleagues in the majority that the district court order holding Subehapter I unconstitutional must be affirmed, excepting, however, for directional and warning signals. See Del. Code Ann. tit. 17, §§ 1108(a), 1108(b), 1114(4).1 I also agree with the majority that we must reverse the district court order which denied qualified immunity to the individual defendants and that on remand, summary judgment should be entered in the individual defendant’s favor on Rappa’s claims for damages.
In order to highlight my disagreement with the panel majority, let me say at the outset that I believe that we are bound by *1081the pronouncements of the Supreme Court in Metromedia. The panel majority does not. Yet, in my view, Metromedia governs the disposition of this appeal.
Applying the standard of Metromedia, I would — excepting only for directional and warning signs — affirm District Court Judge Fullam’s order that all three subchapters of the Delaware statute constitute an impermissible restriction on protected speech, and are facially unconstitutional under the First and Fourteenth Amendments to the U.S. Constitution.
I.
Contrary to the position of the majority of this panel, I believe that Metromedia is the controlling authority in this case. While not a model of clarity, Metromedia provides a sufficient standard for us to apply. Many other courts have so held. See, e.g., Matthews v. Town of Needham, 764 F.2d 58, 60 (1st Cir.1985) (following Metromedia plurality opinion in striking down as impermissible content-based regulation local bylaw which permitted posting of certain commercial signs but prohibited posting of political signs on residential property); National Advertising Co. v. Town of Babylon, 900 F.2d 551, 556-57 (2nd Cir.) (applying standard of Me-tromedia plurality in invalidating on First Amendment grounds content-based ordinance favoring commercial speech over political and other noncommercial speech), cert. denied, 498 U.S. 852, 111 S.Ct. 146, 112 L.Ed.2d 112 (1990); Major Media of the Southeast v. City of Raleigh, 792 F.2d 1269, 1272 (4th Cir.1986) (applying Metromedia standard to uphold city signage ordinance because ordinance allowed substitution of non-commercial messages where commercial messages permitted), cert. denied, 479 U.S. 1102, 107 S.Ct. 1334, 94 L.Ed.2d 185 (1987); Gilleo v. City of Ladue, 986 F.2d 1180 (8th Cir.1993), (following Metromedia in striking down city ordinance favoring commercial speech over noncommercial speech and favoring certain types of noncommercial speech over others), cert. granted, — U.S.-, 114 S.Ct. 55, 126 L.Ed.2d 24 (1993); Outdoor Sys., Inc. v. City of Mesa, 997 F.2d 604, 610 (9th Cir.1993) (following Supreme Court’s example in Metromedia and considering separately effect of signage restrictions on commercial and noncommercial speech, because Court in subsequent pronouncements never explicitly disavowed commercial-noncommercial analytical distinction); National Advertising Co. v. City of Orange, 861 F.2d 246, 248-49 (9th Cir.1988) (applying Metromedia standard in striking down city regulation requiring examination of content of noncommercial messages for purpose of determining whether on-site signs permissibly related to activity on premises); Jackson v. City Council of Charlottesville, Va., 659 F.Supp. 470, 474 (W.D.Va.1987) (concluding that plurality opinion in Metromedia is controlling authority in determining whether ordinance affording greater protection to commercial than to noncommercial speech is facially violative of First Amendment), aff'd in part and vacated in part without opinion, 840 F.2d 10 (4th Cir.1988); see also Ackerly Communications of Massachusetts, Inc. v. City of Somerville, 878 F.2d 513, 516-17 (1st Cir.1989) (interpreting majority of Metromedia Court to hold that sign regulation cannot prohibit display of noncommercial messages in places where commercial messages permitted); Georgia Outdoor Advertising v. City of Waynesville, 833 F.2d 43, 46 n. 6 (4th Cir.1987) (distilling from Metromedia requirement that billboard-restricting ordinance not prefer commercial to non-commercial speech). Contra Wheeler v. Commissioner of Highways, 822 F.2d 586, 591, 593 (6th Cir.1987) (upholding, as content-neutral time, place and manner restriction, ordinance restricting onsite signage to activities for which site is utilized), cert. denied, 485 U.S. 944, 108 S.Ct. 1127, 99 L.Ed.2d 287 (1988).
Metromedia holds that if the government interest in regulating speech is not so great as to outweigh the placement of signs with certain commercial messages, then First Amendment principles dictate that such an interest is not great enough to outweigh an individual’s right to communicate non-commercial messages in the same spot and by the same means. Delaware’s stated governmental interests in restricting signs in and around the right-of-way of public highways are no different from those expressed by San Diego in Metromedia — aesthetics and traffic *1082safety. In exempting certain types of speech from the general prohibitions of Chapter 11, the Delaware Legislature has effectively balanced its asserted governmental interests of aesthetics and safety against the interests of those individuals, such as Rappa, who would erect political or other noncommercial signs unrelated to activities upon the real property where they are posted.
The distinction drawn by the Delaware Legislature between permitted on-site signs and impermissible signs bears no relationship to Delaware’s asserted interests in aesthetics and traffic safety. A “For Sale” sign in the eyes of the First Amendment is no less an eyesore than a “Rappa for Congress” sign. See City of Cincinnati v. Discovery Network, Inc., — U.S.-,- -, 113 S.Ct. 1505, 1514-15, 123 L.Ed.2d 99 (1993). Nor is there any principled basis for assuming that a “Rappa for Congress” sign poses more of a risk to traffic safety than, say, an eye-catching onsite advertisement. All signs, regardless of content, are equally threatening to the asserted governmental interests.
Because the distinction drawn by the Delaware Legislature between permitted signs and impermissible signs bears no relationship whatsoever to the particular interests it asserts, Chapter 11 of the Delaware Code “is therefore an impermissible means of responding to the city’s admittedly legitimate interests.” Cf. Discovery Network, — U.S. at -, 113 S.Ct. at 1514 (striking down categorical ban on commercial newsracks which did not apply to noncommercial news-racks).
Here, as in Metromedia, the allowance of some signs, but not others, is evidence that the government’s asserted interests in traffic safety and aesthetics are not sufficiently compelling to justify disparate treatment between classes of speech. See Metromedia, 453 U.S. at 520, 101 S.Ct. at 2899 (plurality opinion) (“the city has conceded that some communicative interests .... are stronger than its competing interests in esthetics and traffic safety”); see id. 453 U.S. at 532 n. 10, 101 S.Ct. at 2905 n. 10 (Brennan, J., concurring in judgment) (allowing exception to total billboard ban “only if it directly furthers an interest that is at least as important as the interest underlying the total ban_”).
II.
The majority in this case explicitly acknowledges the insufficiency of Delaware’s asserted interests in distinguishing between commercial and noncommercial and between different types of noncommercial speech: “Here, there are no aesthetic or safety effects caused by the signs prohibited by Chapter 11 that are not also caused by the signs allowed by Chapter 11.” Ante at 1070. The majority concludes, however, Metromedia does not control because “there are significant differences between the ordinance at issue here and that at issue in Metromedia.” Ante at 1061. I disagree. Because, contrary to the majority, I believe that Chapter 11 is substantially identical to the San Diego ordinance at issue in Metromedia, I would hold that we are bound to strike it down.
Like the San Diego ordinance, Chapter 11 of the Delaware Code begins with a broad prohibition against the use of “outdoor advertising” on public roads as a means of promoting aesthetic values and driving safety. Chapter 11, like the San Diego ordinance, enumerates exceptions for onsite “For Sale” or “For Lease” signs, signs advertising on-site activities, beautification and landscape sponsorship signs, government signs, historical signs, and signs located at public bus stops. Chapter 11, like the San Diego ordinance, “does not generally ban [outdoor] advertising as an unacceptable ‘manner’ of communication information or ideas; rather, it permits various kinds of signs.” See Me-tromedia, 453 U.S. at 515-16, 101 S.Ct. at 2897 (plurality opinion). The plurality opinion in Metromedia is on point:
There can be no question that a prohibition on the erection of billboards infringes freedom of speech: The exceptions do not create the infringement, rather the general prohibition does. But the exceptions to the general prohibition are of great significance in assessing the strength of the City’s interest in prohibiting bill-boards_ [B]y allowing commercial establishments to use billboards to advertise the products and services they offer, the *1083city necessarily has conceded that some communicative interests, e.g., on-site commercial advertising, are stronger than its competing interests in aesthetics and traffic safety. It has nevertheless banned all noncommercial signs except those specifically excepted.
Governmental interests are only revealed and given concrete force by the steps taken to meet those interests. If the city has concluded that its official interests are not as strong as private interests in commercial communications, may it nevertheless claim that those same official interests outweigh private interests in noncommercial communications? Our answer, which is consistent with our cases, is in the negative.
453 U.S. at 520-21, 101 S.Ct. at 2899.
The majority here appears to believe that, because the Delaware statute can be construed as not distinguishing facially between commercial or noncommercial speech, this ease somehow stands on a different footing than Metromedia. See ante at 1055 and 1051-52 n. 11). As I read Metromedia, the plurality there accepted the California Supreme Court’s narrowing construction of the San Diego ordinance as encompassing — but nevertheless burdening — noncommercial speech. Id. at 494 n. 2, 101 S.Ct. at 2885 n. 2; see also id. at 535, 101 S.Ct. at 2906-07 (Brennan, J., concurring in judgment) (finding onsite premises exception of San Diego ordinance not limited solely to commercial speech). More to the point, the majority’s construction of the Delaware statute “[o]f course ... still exempts some commercial speech (onsite commercial speech, ‘for sale’ signs) while prohibiting some non-commercial speech (offsite non-commercial speech that does not fall into any exemption).” Ante at 1056.
In my opinion, the district court correctly analyzed Chapter 11 under the Metromedia standard because Chapter 11 of the Delaware Code impermissibly favors commercial speech over noncommercial speech. Chapter 11, like the invalid San Diego ordinance, prohibits the display of noncommercial messages in places where commercial messages are permitted. Taking instruction from, and paraphrasing, Metromedia: “Insofar as [Delaware] tolerates [signs] at all, it cannot choose to limit their content to commercial messages; [Delaware] may not conclude that the communication of commercial information concerning goods and services connected with a particular site is of greater value than the communication of noncommercial messages.” 453 U.S. at 513, 101 S.Ct. at 2895 (plurality opinion); see also id. at 536, 101 S.Ct. at 2907 (Brennan, J., concurring in judgment) (agreeing with plurality that Court’s cases have accorded more protection to noncommercial than to commercial speech). But see Wheeler, 822 F.2d at 591 (upholding such a distinction as a content-neutral time, place and manner regulation).
The district court also correctly concluded that the Delaware statute impermissibly discriminates between different types of noncommercial speech. Chapter 11, as did the San Diego ordinance held to be invalid in Metromedia, exempts certain noncommercial speech (here, e.g., a sign describing a historical site; in Metromedia, temporary political signs) on the basis of content alone. As the district court found, “The State may not in this way choose the appropriate subjects for public discourse.” Rappa, 813 F.Supp. at 1080. See Metromedia, 453 U.S. at 514-15, 101 S.Ct. at 2896 (plurality opinion); see also Consolidated Edison of New York Co. v. Public Serv. Comm’n, 447 U.S. 530, 538, 100 S.Ct. 2326, 2333, 65 L.Ed.2d 319 (1980) (“To allow a government the choice of permissible subjects for public debate would be to allow that government control over the search for political truth”).
III.
Without reconciling its conclusion with controlling authority, the majority has embarked on its own unconstrained interpretation of First Amendment neutrality requirements. In fashioning “A New Test” from the whole cloth, the majority, in my opinion, has discarded traditional doctrinal analysis and has deviated impermissibly from established principles of stare decisis.
*1084A.
The majority holds that, “statutes aimed at a legitimate end unrelated to the suppression of speech but which nonetheless restrict speech in a certain locality may constitutionally contain content-based exceptions as long as the content exempted from restriction is significantly related to the particular area in which the sign is viewed-” Ante at 1047. Under this unprecedented formulation, content neutrality is assessed by a subjective standard, i.e., whether the restrictions “appear to be motivated by a desire to suppress certain speech.” See ante at 1063.
Whether or not government acts with animus toward certain speech, or with “a desire to suppress certain speech,” is not dispositive of the question of whether a restriction on protected speech may constitutionally contain content-based exceptions. The Supreme Court has consistently “rejected the argument that ‘discriminatory ... treatment is suspect under the First Amendment only when the legislature intends to suppress certain ideas.’” Discovery Network, — U.S. -, 113 S.Ct. at 1516 (quoting Simon & Schuster v. Members of New York State Crime Victims Bd., — U.S.-,-, 112 S.Ct. 501, 509, 116 L.Ed.2d 476 (1991)). As the Supreme Court has cautioned, “[e]ven regulations aimed at proper governmental concerns can restrict unduly the exercise of rights protected by the First Amendment.” Minneapolis Star & Tribune Co. v. Minnesota Comm’r of Rev., 460 U.S. 575, 592, 103 S.Ct. 1365, 1375-76, 75 L.Ed.2d 295 (1983). For this reason, government regulation of expressive activity must be deemed content-based unless “justified without reference tó the content of the regulation of the speech.” Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2753-54, 105 L.Ed.2d 661 (1989) (quoting Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984)).
Under the new test of the majority, whether any particular sign is permissible is determined by the message the sign conveys. “Thus, by any commonsense understanding of the term, the ban in this case is ‘content-based.’” Discovery Network, — U.S. at -, 113 S.Ct. at 1516-17. Except for directional and warning signs, however, Delaware’s differential treatment of protected speech furthers no asserted state interest. The Court, time and again, has rejected an asserted state interest that has “ ‘nothing to do with the state’s content-based distinctions among expressive activities.’ ” Burson v. Freeman, — U.S. -, -, 112 S.Ct. 1846, 1865, 119 L.Ed.2d 5 (1992) (Stevens, J., dissenting) (quoting Simon & Schuster, Inc. v. Members of New York Crime Victims Bd., — U.S.-, 112 S.Ct. 501, 116 L.Ed.2d 476 (1991)); see also Discovery Network, — U.S. at-, 113 S.Ct. at 1517; Arkansas Writers Project, Inc. v. Ragland, 481 U.S. 221, 231, 107 S.Ct. 1722, 1728-29, 95 L.Ed.2d 209 (1987). The absence of any neutral justification for all but the directional and warning signs exceptions to the general prohibition of Chapter 11 infects the entire statute and requires invalidation under established First Amendment jurisprudence.
The majority therefore errs in suggesting that the exceptions found in Subchapters II and III of Chapter 11 can be justified as legitimate time, place, or manner restrictions on protected speech. This must be so because “in time, place, and manner cases, the regulation’s justification is a central inquiry.” Burson v. Freeman, — U.S. at-, 112 S.Ct. at 1859 (Kennedy, J., concurring) (citations omitted); see also Discovery Network, — U.S. at-, 113 S.Ct. at 1517 (“regardless of whether or not [content-based speech restriction] leaves open ample alternative channels of communication, it cannot be justified as a legitimate time, place, or manner restriction on protected speech”). But see Wheeler, 822 F.2d at 591 (holding ordinance similar to both San Diego ordinance in Me-tromedia and Delaware statute in the instant case to be constitutional as a content-neutral time, place and manner restriction).
By the majority’s standard, whether or not a sign may be maintained on a particular property depends upon the kind of message the sign seeks to convey. Only if the sign conveys the right message (i.e., “significantly related to the particular area”) is it permissibly posted. If the function of the property is to sell liquor, then a “Reckless Eddie’s Packaged Goods” sign would be permissible while *1085a “Don’t Drink and Drive” sign would be impermissible. Although such distinctions may appear benign, I agree "with the First Circuit that the “preference for the ‘functions’ of certain signs over those of other (e.g., political) signs is really nothing more than a preference based on content.” Matthews v. Town of Needham, 764 F.2d at 60.
Furthermore, the majority’s property-compatibility standard vests enforcement officials with unbridled discretion to decide which activities are site-specific and which are not. A single official, for example, could remove a “JOE SMITH FOR COUNCIL” sign from the front lawn of Joe Smith’s house, because, in the opinion of that official, Smith’s political sign might not be “significantly related to the particular area in which the sign is viewed”— even though Smith may run his campaign out of his house. Yet, Smith’s well-financed opponent might well prominently display “DEFEAT JOE SMITH” signs at as many campaign offices as campaign contributions will support, because, in the view of that same enforcement official, that sign would reflect the nature of the on-site political activities. Such a result risks discrimination against unpopular viewpoints. Metromedia, 453 U.S. at 536-37, 101 S.Ct. at 2907-08 (Brennan, J., concurring in judgment) (ordinance which permits governmental unit to determine, in the first instance, whether speech is commercial or noncommercial, “entail[s] a substantial exercise of discretion by a city’s official” and therefore “presents a real danger of curtailing noncommercial speech in the guise of regulating commercial speech”); cf. Discovery Network, — U.S. at - n. 19, 113 S.Ct. at 1513 n. 19 (“the responsibility for distinguishing between [protected speech] carries with it the potential for invidious discrimination of disfavored subjects”); Arkansas Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 230, 107 S.Ct. 1722, 1728, 95 L.Ed.2d 209 (1987) (“official scrutiny of the content of publications as the basis for imposing a tax is entirely incompatible with the First Amendment’s guarantee of freedom of the press”).
Under the majority’s formulation, government may not only ascribe a higher value to a commercial sign (e.g., “Reckless Eddie’s Packaged Goods”) than to a noncommercial sign (e.g., “Don’t Drink and Drive”), it may also ascribe a higher value to one viewpoint (e.g., “Defeat Smith”) than to another (e.g., “Elect Smith”). In fashioning a standard requiring consideration of the function of the property, the majority invites government to disguise its preference for or against the content or the viewpoint of a particular message by simply asserting its preference for the function of the sign. Such a result, in my opinion, is patently unconstitutional. See Boos v. Barry, 485 U.S. 312, 319, 108 S.Ct. 1157, 1162-63, 99 L.Ed.2d 333 (1988); cf. Linmark Assocs., Inc. v. Township of Willingboro, 431 U.S. 85, 97 S.Ct. 1614, 52 L.Ed.2d 155 (1977) (invalidating as impermissible content-based regulation ordinance prohibiting posting of “For Sale” and “Sold” signs).
I would hold that limiting noncommercial signs to advocacy of onsite activities, is itself, an unconstitutional content-based regulation.2 See Metromedia, 453 U.S. at 513, 101 S.Ct. at 2895 (government may not “prohibit[] an occupant from displaying its own ideas or *1086those of others”); see also City of Orange, 861 F.2d at 249 n. 3 (declining to address this precise issue, but noting that plurality opinion in Metromedia lends support to proposition that' offsite/onsite distinction between noncommercial messages would be invalid); Burkhart Advertising Inc. v. Auburn, 786 F.Supp. 721, 732 (N.D.Ind.1991) (finding ordinance prohibiting off-premisé billboards impermissibly content-based “because the determination of whether the billboard is considered ‘on-premise’ or ‘off-premise’ depends upon what it says, i.e., does it promote a business or activity at the location of the billboard?”). '
B.
The exemptions of the Delaware statute are impermissibly content-based. They cannot be justified without reference to the content of the signs. The majority acknowledges this, as it must. Because there áre no secondary effects attributed to the excepted signs that distinguish them from the impermissible signs allowed under Chapter 11 of the Delaware Code, the majority must concede that “[a]ny justification for treating these signs differently must rely on the content of these signs.” Ante at 50. Having so found, the majority is bound by Supreme Court precedent to strike down Chapter 11, excepting only for directional and warning signs. See, e.g., Perry Educ. Ass’n v. Perry Local Educators Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 954-55, 74 L.Ed.2d 794 (1983) (any restrictions of noncommercial speech based on its content can be justified only by a compelling state interest and only if they are narrowly drawn to achieve that interest); Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 99, 92 S.Ct. 2286, 2292, 33 L.Ed.2d 212 (1972) (content-based restrictions on protected speech must be carefully scrutinized).
All other exceptions of Chapter 11, even as the statute is construed by the majority to permit both commercial and noncommercial signs related to an on-premise activity, are unconstitutional because they cannot be justified without reference to the content of the regulated speech and cannot be justified by the interests asserted by Delaware. The Delaware statute, as did the San Diego ordinance in Metromedia, thus violates First Amendment neutrality. See Metromedia, 453 U.S. at 517-21, 101 S.Ct. at 2897-99. The majority suggests as much when it ac: knowledges: “[U]nder a literal understanding of ‘content-based,’ the fact that Chapter 11 exempts speech of certain content from its prohibitions (for example, “for sale” signs and directional signs) makes the statute content-based.” Ante at 1054 (citing Discovery Network,-U.S. at-, 113 S.Ct. at 1516).
C.
To justify its result in the face of the content-based exceptions of Chapter 11, the majority engages in a remarkable analytical process. First, it dismisses the respective analytical approaches of the Metromedia plurality, the concurrence, and the dissent. It then proceeds — without any supporting authority — to concoct its own property-compatibility formulation, substituting this novel test for the considered opinions of all members of the ■ Metromedia Court and in disregard of firmly-entrenched First Amendment jurisprudential standards. Finally, and inexplicably, it tacks on to this new formulation the test proposed by the two-Justice Metromedia concurrence, a test which the majority of this panel does not even believe “‘articulates a legal standard which, when applied, necessarily produce results with which a majority of the Court from that case would agree,’ ” ante at 1060 (quoting Planned Parenthood v. Casey, 947 F.2d 682, 693 (3d Cir.1991), modified on other grounds, — U.S. -, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992)), or produces a desirable result. Ante at 1063-64.
I know of no rule of law which countenances the majority’s disposition of this case. Certainly nothing in the jurisprudence of the Supreme Court, or in ours, suggests that a three-judge panel of a court of appeals is free to substitute its judgment for that of a four-Justiee plurality opinion, let alone that of the entire Court. The majority concedes, in a footnote, that its approach is unprecedented, but justifies its disregard of established principles of stare decisis as an extrapolation of the general reasoning of Casey. Ante at 1060 n. 24. Nothing in Casey, however, sug*1087gests that we have the power, indeed the option, to overrule a plurality opinion of the Supreme Court.
D.
The result reached by the majority is all the more perplexing because, as the majority acknowledges, a “straightforward application of the plurality opinion would probably lead to an invalidation of the Delaware statute at issue in this case — although it would so on only one of the two grounds articulated by the plurality.” Ante at 1055. That rationale was sufficient for the Ninth Circuit in City of Orange, 861 F.2d at 247-48, to strike down a regulation which, similar to the Delaware statute as construed by the majority of this panel, permitted both commercial and noncommercial on-site signs only if related to an activity on the premises. The Ninth Circuit interpreted Metromedia as requiring invalidation of an ordinance restricting the posting of signs if the ordinance either (1) imposes greater restrictions on noncommercial than on commercial billboards or (2) regulates noncommercial billboards based on their content. The Ninth Circuit found no need to decide whether the ordinance challenged in City of Orange passed the first test of Me-tromedia because the ordinance clearly violated the second test of Metromedia. 861 F.2d at 248 (citing Metromedia plurality at 453 U.S. at 513, 101 S.Ct. at 2895).
“[Bjased on just such reasoning,” I would follow the example of our sister circuits, and strike down Chapter 11 in its entirety, excepting only for directional and warning signs.3 Compare ante at 1056, 1062 with Town of Babylon, 900 F.2d at 557; Ladue, 986 F.2d at 1182; City of Orange, 861 F.2d at 247-48. I would do so because “not only is it the rationale of a Supreme Court plurality, but it seems to flow easily out of the Court’s general First Amendment jurisprudence on content neutrality.” See ante at 1056-57.
IV.
In my view, the Delaware statute, excepting only for directional and warning signals, must be struck down because it violates both tests of the Metromedia plurality: it imposes greater restrictions on noncommercial speech than on commercial speech and it regulates noncommercial speech based solely on its content. Metromedia, 453 U.S. at 513-16, 101 S.Ct. at 2895-97 (plurality); see also id. at 532 n. 10, 101 S.Ct. at 2905 (Brennan, J., concurring in judgment) (“To the extent that exceptions rely on content-based distinctions, they must be scrutinized with special care”). The majority of this panel turns the First Amendment on its head when it suggests that a “For Sale” sign is entitled to greater protection under the First Amendment than a “Rappa for Congress” sign, merely because of the coincidence of location. Where the suppression of political speech is involved, as it is in the instant case, we must be particularly vigilant. As the Court has repeatedly instructed, “the First Amendment ‘has its fullest and most urgent application’ to speech uttered during a campaign for political office.” Burson v. Freeman, — U.S. at-, 112 S.Ct. at 1850 (plurality opinion) (quoting Eu v. San Francisco Democratic Comm., 489 U.S. 214, 223, 109 S.Ct. 1013, 1020, 103 L.Ed.2d 271 (1989)) (additional citation omitted).
Even accepting that the more recent pronouncement of the Court in Discovery Network elevates commercial speech to the same level of noncommercial speech in the hierarchy of First Amendment values, I find no support for the majority’s elevation of commercial speech over political and other noncommercial speech, or for its tacit approval of disparate treatment between classes of noncommercial speech. Unlike the majority of this panel, however, I do not read Discovery Network to undermine the essential lessons of Metromedia, i.e., that government may neither ban noncommercial billboards in places where commercial billboards are permitted, nor discriminate between different types of noncommercial speech. To the contrary, the Court in Discovery Network emphasized its animosity towards underinclu-sive restrictions of protected speech — the very constitutional infirmity from which the *1088Cincinnati regulation in Discovery Network, the San Diego ordinance in Metromedia, and the Delaware statute at issue in this case all suffer. Discovery Network teaches that government may not distinguish between commercial and noncommercial offsite speech that cause the same aesthetic and safety concerns.4 If such disparate treatment is unconstitutional as between commercial and noncommercial offsite speech, it follows a fortiori that it is unconstitutional as between onsite commercial speech (e.g., site-specific “for sale” signs) and other protected speech (e.g., non-“context-sensitive” political campaign signs) that also cause the same aesthetic and safety concerns.
V.
Because the challenged Delaware statute, even as construed by the majority, does not allow any political or other non-commercial message to be placed on a conforming commercial sign, it effectively prefers commercial speech over noncommercial speech. Because it allows certain noncommercial messages and prohibits others, without any justification unrelated to the content of those messages, it is impermissibly content-based. For these reasons, it is unconstitutional under Me-tromedia.
Like the majority, see ante at 1071, I also believe that a statute that restricts not only signs on public property, but on private property as well, runs afoul of the First Amendment. See Members of City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 811, 104 S.Ct. 2118, 2132, 80 L.Ed.2d 772 (1984) (upholding ordinance banning signs on public but not private property because “[t]he private citizen’s interest in controlling the use of his own property justifies the disparate treatment”); see also Burson v. Freeman, — U.S. at -, 112 S.Ct. at 1857-58 (complete ban on temporary, political signs within 100 yards of polling place justified only by two compelling government interests of protecting the right of citizens to vote freely for candidates of their choice and conducting election with reliability and integrity). Unlike the majority, I would strike down Chapter 11 under Metromedia for this reason alone. See Metromedia, 453 U.S. at 513, 101 S.Ct. at 2895 (plurality opinion) (noting that government may not prohibit occupant “from displaying its own ideas or those of others”); see also Matthews, 764 F.2d at 60 (striking down town bylaw that prohibited posting of political signs on residential property but permitted posting of certain commercial signs).
Thus, contrary to the majority, I would affirm the judgment of the district court striking down Chapter 11 in its entirety, although I would allow directional and warning signs to be excepted from a general prohibition.5 Accordingly, I respectfully dissent.

. With respect to the exception for directional and warning signs, I agree with the majority that this exception could survive the Court’s most exacting level of constitutional scrutiny. See ante at 1066. Unlike the other exceptions contained in Chapter 11, the exception for directional and warning signs is narrowly tailored to achieve the state's compelling interest in public safety. The discharge of an essential governmental function, such as ensuring public safety, will justify restrictions on speech so long as the regulation is narrowly tailored so that it does not unnecessarily infringe on speech. Police Dep't of Chicago v. Mosley, 408 U.S. 92, 99, 92 S.Ct. 2286, 2292, 33 L.Ed.2d 212 (1972). The exception for directional and warning signs satisfies this requirement; these signs are justified by public necessity. Because this exception, unlike the others, is directly related to Delaware's asserted interest in public safety, and can be justified without reference to the content of the regulated speech, "there is an appropriate governmental interest suitably furthered by the differential treatment.” Id. 408 U.S. at 95, 92 S.Ct. at 2290.


. I note that the Eleventh Circuit reached a different result in Messer v. City of Douglasville, Ga., 975 F.2d 1505 (11th Cir.1992), cert. denied, U.S. -, 113 S.Ct 2395, 124 L.Ed.2d 296 (1993). The Messer court employed a dubious analysis, however, in holding that the Douglas-ville ordinance allowing onsite noncommercial messages while prohibiting offsite noncommercial signs satisfied First Amendment requirements. Finding that the Douglasville ordinance’s preference for onsite noncommercial speech over offsite noncommercial speech was not viewpoint-discriminatory, the court concluded that the ordinance could be justified as a reasonable time, place, and manner restriction. 975 F.2d at 1509-10. Analysis of the constitutionality of such restrictions on protected speech, of course, depends not only on whether or not the restrictions are viewpoint-discriminatory, but also on whether they are “content-neutral” or "content-based.” See, e.g., Burson v. Freeman, — U.S. -, 112 S.Ct. 1846, 119 L.Ed.2d 5 (1992); Boos v. Barry, 485 U.S. 312, 319, 108 S.Ct. 1157, 1162-63, 99 L.Ed.2d 333 (1988).
Furthermore, Messer is distinguishable from both this case and Metromedia because, unlike either the San Diego ordinance in Metromedia or Chapter 11 of the Delaware Code, the exemptions of the Douglasville sign ordinance were not exemptions from a general ban of all off-premise signage; rather, they were exemptions from permit requirements and fees. 975 F.2d at 1513.


. See, supra, note 1, regarding modifying the district court's order to except directional and warning signs.


. In Discovery Network, the Court held that there was no close fit between a ban on newsracks containing commercial handbills, which did not apply to newsracks containing newspapers, and the City of Cincinnati's safety and aesthetics interests. -U.S. at-, 113 S.Ct. at 1511. The Court rejected the city's contention that the asserted governmental interests justified the discrimination against commercial use of news-racks that were no more harmful than permitted noncommercial newsracks. Because the ban was not content-neutral, its enforcement could not constitute a valid time, place and manner restriction of protected speech.
The Discovery Network Court explicitly distinguished Metromedia on the grounds that the regulation at issue in Metromedia did not draw a distinction between commercial and noncommercial offsite billboards; with a few exceptions, the regulation in Metromedia (and Chapter 11 in this case) essentially banned all offsite billboards.


. As I noted earlier, I concur in reversing the judgment of the district court denying the individual defendants' motions for summary judgment based on their assertions of qualified immunity.